ACCEPTED
                                                                                    13-13-00512-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               6/4/2015 11:12:35 AM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                              No. 13-13-00512-CV

                      IN THE COURT OF APPEALS              FILED IN
                                                    1st COURT OF APPEALS
                  FOR THE FIRST JUDICIAL DISTRICT       HOUSTON, TEXAS
                          HOUSTON, TEXAS            6/4/2015 11:12:35 AM
          _________________________________________________
                                                    CHRISTOPHER A. PRINE
                                                                 Clerk
                  JOSÉ MARTINEZ, TDCJ No. 1678508
                             Appellant,
                                 v.
      THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON
                              Appellee
         _________________________________________________

               On Appeal from the 405th Judicial District Court
                             Galveston, Texas
          _________________________________________________

           DESIGNATION OF NEW ATTORNEY-IN-CHARGE
          _________________________________________________

KEN PAXTON                               KAREN D. MATLOCK
Attorney General of Texas                Assistant Attorney General
                                         Chief, Law Enforcement Defense
CHARLES E. ROY                           Division
First Assistant Attorney General
                                         ARIEL N. WILEY
JAMES E. DAVIS                           Assistant Attorney General
Deputy Attorney General for              Texas Bar No. 24093366
Civil Litigation                         Law Enforcement Defense Division
                                         Office of the Attorney General
                                         Post Office Box 12548
                                         Austin, Texas 78711-2548
                                         (512) 463-2080 / fax (512) 495-9139

FOR DEFENDANT THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT
                      GALVESTON
To the Honorable Justices of the First Court of Appeals:

      The Attorney General, as representatives for the Defendant, submits this

Designation of New Attorney-in-Charge.

      This matter has been internally re-assigned to Assistant Attorney General

Ariel Wiley. Assistant Attorney General Kyle Smith will no longer be responsible

for this case. It is requested that all future correspondence and documents in this

matter be sent to Ms. Ariel Wiley at the address provided below.

                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      CHARLES E. ROY
                                      First Assistant Attorney General

                                      JAMES E. DAVIS
                                      Deputy Attorney General for Civil
                                      Litigation

                                      KAREN D. MATLOCK
                                      Assistant Attorney General
                                      Chief Law Enforcement Defense Division

                                      /s/ Ariel N. Wiley
                                      ARIEL N. WILEY
                                      Assistant Attorney General
                                      Attorney-in-Charge
                                      State Bar No. 24093366
                                      Ariel.Wiley@texasattorneygeneral.gov




                                         2
                                      P. O. Box 12548, Capitol Station
                                      Austin, Texas 78711
                                      Office (512) 463-2080
                                      Fax (512) 495-9139

                                      /s/ Kyle Smith
                                      KYLE SMITH
                                      Assistant Attorney General
                                      State Bar No. 24086814

                                      P. O. Box 12548, Capitol Station
                                      Austin, Texas 78711-2548
                                      (512) 463-2080 / fax (512) 495-9139
                                      Kyle.Smith@texasattorneygeneral.gov

                                      FOR DEFENDANT THE UNIVERSITY
                                      OF TEXAS MEDICAL BRANCH AT
                                      GALVESTON


                     NOTICE OF ELECTRONIC FILING

      I, Ariel Wiley, Assistant Attorney General of Texas, do hereby certify that

I have electronically submitted for filing, a correct copy of the foregoing

Designation of New Attorney-in-Charge in accordance with the Electronic Case

Files System of the First Court of Appeals of Texas, on the June 4, 2015.

                                      /s/ Ariel N. Wiley
                                      ARIEL WILEY
                                      Assistant Attorney General




                                         3
                        CERTIFICATE OF COMPLIANCE

      I, Ariel Wiley, in accordance with Texas Rule of Appellate Procedure

9.4(i)(2)(E), certify that the foregoing document contains approximately 476 words.

This calculation was made by the computer program used in preparing this

document.

                                      /s/ Ariel N. Wiley
                                      ARIEL WILEY
                                      Assistant Attorney General


                         CERTIFICATE OF SERVICE

      I, Ariel Wiley, Assistant Attorney General of Texas, do hereby certify that a

correct copy of the foregoing Designation of New Attorney-in-Charge has been

served by placing same in the United States Postal Service, postage prepaid, on June

4, 2015 addressed to:

Josè Martinez
TDCJ No. 1678508
Wayne Scott Unit
6999 Retrieve
Angelton, Texas 77515
Appellant Pro Se
                                      /s/ Ariel N. Wiley
                                      ARIEL WILEY
                                      Assistant Attorney General




                                         4